Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 10, 31, 32, 34, 35 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over the article by Yingmeu Lou et al (“Water Extract from Straw Biochar Used for Plant Growth Promotoin: An Initial Test”) in view of Shearer et al ‘672 (US 2015/0128672). Lou et al disclose a method comprising foliar application of biochar extracts. (See pages 257-261.) The differences between the process disclosed by Lou et al, and that recited in applicant’s claims, are that Lou et al do not disclose that the biochar contains soluble signaling compounds, and that the biochar extract should be further processed to remove the majority of biochar particles. Shearer et al ‘672 discloses a biochar core having a distinct C12:C13 ratio in Paragraph [0026]. It would be expected that such biochar would include soluble signaling compounds such as karrikins, since the biomass sources disclosed in Paragraph [0020] of Shearer et al  ‘672 are identical to those disclosed in applicant’s specification. It would be obvious to employ the biochar of Shearer et al ‘672 as the biochar source for the water extract in the process of Lou et al , since Lou et al suggest in the Abstract and the “Introduction” on page 249 that the biochar is derived from the pyrolysis of straw and other agricultural wastes. It would be further obvious to further process the biochar extract of Lou et al to remove the majority of biochar particles, since Lou et al disclose in the first full paragraph on page 257 that the biochar extract is used in a foliar application, and one would desire to remove the solid particles to provide a more efficient flow of the aqueous extract through the applicator. Regarding claims 3 and 31, it would be obvious to further process the biochar extract of Lou et al to concentrate the soluble signaling compounds, so as to provide a greater concentration of the compounds and nutrients that could be beneficial for plant growth. Regarding claim 9, it would expected that the starting biochar of Shearer et al ‘672 would have karrikin levels that exceed 10 ng/g, since the biomass sources disclosed in Paragraph [0020] of Shearer et al ‘672 are identical to those disclosed in applicant’s specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 34, 40 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to where the end of the claims lies, since the claims do not end with a period (.).
Claims 5 and 33 are objected to as based on rejected parent claims, and would be allowed if written in independent form.
Claims 45 and 47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The article by Yingmeu Lou et al (“Water Extract from Straw Biochar Used for Plant Growth Promotoin: An Initial Test”) discloses a method comprising foliar application of biochar extracts. (See pages 257-261.) Shearer et al ‘672 (US 2015/0128672) discloses a biochar core having a distinct C12:C13 ratio in Paragraph [0026]. It would be expected that such biochar would include soluble signaling compounds such as karrikins, since the biomass sources disclosed in Paragraph [0020] of Shearer et al ‘672 are identical to those disclosed in applicant’s specification. It would be obvious to employ the biochar of Shearer et al ‘672 as the biochar source for the water extract in the process of Lou et al, since Lou et al suggest in the Abstract and the “Introduction” on page 249 that the biochar is derived from the pyrolysis of straw and other agricultural wastes. It would be further obvious to further process the biochar extract of Lou et al to remove the majority of biochar particles, since Lou et al disclose in the first full paragraph on page 257 that the biochar extract is used in a foliar application, and one would desire to remove the solid particles to provide a more efficient flow of the aqueous extract through the applicator. However applicant’s claims 5, 33, 45 and 47 require the step of reincorporating the biochar extract into a biochar. There is no teaching, disclosure or suggestion in either Lou et al or Shearer et al ‘672 to reincorporate the biochar extract of Lou et al into biochar. Nor would there be any motivation from the prior art to do so. Accordingly claims 5, 33, 45 and 47 are not rejected over Lou et al in view of Shearer et al ‘672. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736